Citation Nr: 0014669	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depression, intermittent explosive 
disorder, and PTSD, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for allergic rhinitis, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis, upper respiratory infection 
(URI), reactive airway disease, and asthma, claimed as due to 
an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  In addition, the veteran had periods of unverified 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) with the Army Reserve from 1974 to 1990, as well 
as additional periods subsequent to her period of active 
duty.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which denied the veteran's claims on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

The RO, in October 1996, initially denied service connection 
for a cough as due to an undiagnosed illness.  After the 
veteran, in her December 1996 notice of disagreement, 
characterized that claim as entitlement to service connection 
for a chronic respiratory condition, the RO re-characterized 
the claim as entitlement to service connection for 
bronchitis, URI, asthma, and reactive airway disease, to 
include as due to an undiagnosed illness.  

In the veteran's March 1995 claim for service connection, she 
characterized her claim for her psychiatric disorder as a 
claim for PTSD.  In the October 1996 rating decision, the RO 
characterized the claim as service connection for a 
psychiatric disorder, to include intermittent explosive 
disorder, depressive disorder, and PTSD, claimed as memory 
loss and fatigue, to include as due to an undiagnosed 
illness.  In denying the veteran's claim, the RO noted that 
memory loss and fatigue were symptoms of the various 
psychiatric disorders, and that these had not been incurred 
in service.  The Board agrees that a liberal reading of the 
veteran's claim and the facts of the case do not indicate 
that memory loss and fatigue are distinct issues currently on 
appellate status.  

The Board notes, however, that in December 1997, the veteran 
filed a claim for service connection for generalized 
undiagnosed illnesses, and indicated that one of her symptoms 
was fatigue.  An August 1998 Report of Contact indicated that 
the veteran wished to file a claim for service connection for 
a number of disorders as due to undiagnosed illnesses, 
including fatigue.  She received a VA chronic fatigue 
syndrome examination in April 1999.  The RO, in a rating 
decision dated in August 1999 adjudicated the veteran's 
undiagnosed illnesses claims but did not adjudicate the claim 
for service connection for fatigue as due to an undiagnosed 
illness.  This matter is therefore referred to the RO for 
appropriate action.

In October 1996, the veteran moved her residence to Indiana, 
and the case was transferred to the jurisdiction of the RO in 
Indianapolis, Indiana.

In September 1998, the veteran withdrew her claim of 
entitlement to an increased evaluation for tinea pedis.

The issues of entitlement to service connection for allergic 
rhinitis and a respiratory disorder, to include bronchitis, 
URI, reactive airway disease, and asthma, claimed as due to 
an undiagnosed illness, are addressed in the REMAND part of 
this decision. 


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from December 1990 to 
April 1991.

2.  There is no medical evidence of a current diagnosis of 
PTSD or intermittent explosive disorder.

3.  Major Depression, depressive disorder not otherwise 
specified, and adjustment disorder with depressed mood, have 
been attributed to specific diagnoses; there is no medical 
evidence of a nexus between the claimed psychiatric disorders 
and any incident of active service or active duty for 
training.


CONCLUSIONS OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include major depression, 
intermittent explosive disorder, and PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a psychiatric disorder was incurred 
as a result of her experiences while on active duty in the 
Southwest Asia theater of operations. 

The Board notes that the veteran's periods of ACDUTRA and 
INACDUTRA are unverified.  In March 1992, in connection with 
an earlier, separate claim for service connection, the RO 
notified the veteran that her Reserve Unit had failed to 
forward her service records for her periods of reserve duty, 
and requested that the veteran herself contact her Reserve 
Unit and forward such records to VA.  To date, no such 
records have been received.  In view of the RO's notice to 
the veteran, as well as her explicit and repeated statements 
that her claims relate to her period of active duty in 
Southwest Asia, the Board finds that a remand to again 
attempt to obtain the verification of the veteran's periods 
of ACDUTRA and INACDUTRA is not necessary.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Active military, naval, or air service 
includes active duty, any period of active duty for training 
during which the veteran was disabled or died from a disease 
or injury, or inactive duty training during which the veteran 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) (1999) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991); 38 C.F.R. § 3.317 (1999).

Service medical records from the appellant's period of 
reserve duty show that in January 1980, July 1981, November 
1983, and October 1987, she reported a history of depression 
and nervous trouble.  The November 1983 report of medical 
history includes a notation that she had never formally been 
diagnosed with depression, but had "gone to a psychiatrist 
for it 2 years ago."  The November 1983 medical examination 
report shows no psychiatric abnormality.  The October 1987 
report of medical history reveals that the appellant's 
depression was thought to be stress related and was not 
chronic depression, that she had not been admitted to a 
hospital, and that she was not on psychiatric medications.  

Service medical records (SMRS) from the veteran's period of 
active duty (12/90 to May 1991) shows that she denied a 
history of depression, excessive worry or nervous trouble of 
any sort upon deployment to the Persian Gulf.  The SMRS 
reveal no diagnosed psychiatric disorder.  Upon separation, 
the veteran again reported a history of depression and 
nervous trouble.  Her separation examination report noted no 
psychiatric abnormality upon clinical evaluation.  

VA treatment records from August 1992 show that the veteran 
complained of fatigue, labile emotions, and anger and 
requested a psychiatric referral.  No psychiatric disorder 
was diagnosed during a VA general examination conducted in 
October 1992.  A February 1993 Persian Gulf Health Registry 
examination contained a diagnosis of depression (intermittent 
explosive disorder).  A November 1993 VA psychiatric 
examination report also contained a diagnosis of intermittent 
explosive disorder.  Psychiatric treatment records from July 
1993 to March 1994 from the Vet Center noted that the veteran 
sought treatment for PTSD symptoms.  Under the heading 
"assessment/impressions" the veteran's counselor wrote 
"vet. appears depressed, anxious and presents PTSD 
symptomatology since service in Persian Gulf War.  . . . .  
Vet. very angry."  By March 1994, the veteran's case was 
closed as she was considered to have gained a positive 
response from therapy and was noted to be "less depressed." 

In April 1995, the veteran received another VA psychiatric 
examination.  The examiner stated that intermittent explosive 
disorder "is currently very much improved.  She rarely has 
these thoughts now," but that the veteran did meet the 
criteria for depressive disorder not otherwise specified.  
The examiner further stated, however, that PTSD was not 
present.  A May 1995 General VA examination report noted a 
diagnosis of chronic depression and anxiety.

The veteran's submitted a stressor statement in June 1995.  
She indicated that she had been under stress while in 
Southwest Asia because she was concerned about her mother, 
who had suffered a stroke shortly before the veteran's 
deployment to the Persian Gulf.  In addition, she reported 
that she would hear artillery fire and would come under 
sniper fire "day and night," and that she would have to don 
a full Nuclear Biological Chemical suit and take cover in a 
bunker which caused claustrophobia and fear because she had 
known of two soldiers who had been killed because their 
bunker had not been built properly.  She said that she became 
ill and still had to work 16 to 17 hours a day, and that this 
added to her stress.  She further stated that she felt her 
commanding officer sent her and others to a more dangerous 
area because they were considered trouble makers and her 
superiors did not care if they lived or died.  In addition, 
she said that she was sexually harassed by a fellow service 
member and a Saudi national.  Finally, she said that her 
stress level increased when a SCUD missile hit another unit 
three miles away killing several servicemen.  

The veteran's VA psychiatric nurse submitted correspondence 
dated in December 1996, and stated that the veteran initially 
presented in July 1993 with symptoms of anxiety, depression 
and possible PTSD.  She stated that the veteran began 
receiving medication for depression and anxiety in October 
1993.  She further stated that the veteran "continues to 
feel her symptoms are related to the events which occurred 
during her stay in the Persian Gulf."  

At her June 1997 personal hearing, the veteran testified that 
she had suffered from temporary depression as an adolescent, 
but that it had resolved prior to entry into service.  She 
stated that once she arrived in Southwest Asia, she became 
"very upset and hurt" as well as angry by the way she and 
others were treated by their superiors, to the extent that 
she developed homicidal ideation towards her Sergeant Major.  
She further stated that she had been stationed in a combat 
zone and had come under sniper and artillery fire and had 
been in fear for her life, although she also said that the 
artillery rounds did not land in the base, she did not 
witness any rounds from small arms fire impact the ground as 
she had taken cover, and a SCUD missile had impacted three 
miles away.  She denied seeking any psychiatric treatment 
during service.  She said that after separation from service, 
she came to realize she had problems with anger and sought 
treatment after a number of incidents culminating in her 
developing homicidal ideation towards her supervisor and co-
workers.  She said that her psychiatric nurse related her 
problems to Desert Storm.

VA treatment records from February 1997 to August 1998 
reported an impression of adjustment disorder with depressed 
mood.  A March 1999 VA psychiatric examination report noted a 
diagnosis of major depression. 

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection may be granted only for undiagnosed disabilities 
attributed to Southwest Asia service during the Persian Gulf 
War.  The veteran has been variously diagnosed with major 
depression, depressive disorder not otherwise specified, 
adjustment disorder with depressed mood, intermittent 
explosive disorder, and anxiety.  Since these disorders have 
been attributed specific diagnoses, the Board must conclude 
that the veteran's claim for service connection for these 
disorders under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 is not warranted.  

In addition, the Board notes that there is no medical 
evidence of a psychiatric disorder in service.  While the 
veteran reported a history of depression on numerous 
occasions while on ACDUTRA or INACDUTRA, as well as on 
separation from service, she was not diagnosed with that 
disorder until almost two years after separation from her 
approximately 6 months of active duty.  The Board notes 
further that the record does not contain a current diagnosis 
of PTSD or intermittent explosive disorder.  As regards 
intermittent explosive disorder, it is apparent that  the 
disorder is no longer present, as the April 1995 examination 
report reveals that an intermittent explosive disorder "is 
currently very much improved.  She rarely has these thoughts 
now," and subsequently dated psychiatric medical records 
make no mention of that diagnosis.   

The veteran's VA therapist stated in March 1994 and again in 
December 1996, that the veteran had "symptoms of anxiety, 
depression and possible PTSD" but the therapist did not 
indicate that any of these symptoms were due to an underlying 
disease or illness.  Given the lack of a diagnosis of PTSD, 
and the fact that intermittent explosive disorder is no 
longer present, claims for service connection for PTSD and 
intermittent explosive disorder are not well grounded and 
must, therefore, be denied.  38 U.S.C.A. § 5107(a).  

In addition, the Board notes that there is no medical opinion 
that relates major depression, depressive disorder not 
otherwise specified, adjustment disorder with depressed mood, 
intermittent explosive disorder, and anxiety, to the 
veteran's approximately 6 months of service.  The veteran's 
VA nurse did not state that, in her opinion, a diagnosed 
psychiatric disorder had been incurred in service, only that 
the veteran "continues to feel her symptoms are related to 
the events which occurred during her stay in the Persian 
Gulf."  While the veteran may feel that her symptoms are due 
to service, her impressions do not constitute medical 
evidence of a nexus since she, as a layperson, is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The remaining medical 
evidence is silent regarding the etiology of the veteran's 
diagnosed psychiatric disorders.  Given the lack of a 
competent evidence of a nexus between either major 
depression, depressive disorder not otherwise specified, 
adjustment disorder with depressed mood, intermittent 
explosive disorder, or anxiety, and the veteran's service, 
plausible claims for service connection for such disorders 
have not been presented.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993).  Consequently, such claims are not well grounded 
and must, therefore, be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for a psychiatric disorder, to include 
major depression, intermittent explosive disorder, and PTSD, 
claimed as due to an undiagnosed illness, is denied.


                                                          
REMAND

The veteran contends that her allergic rhinitis and 
respiratory disorders began during or as the result of 
service.  She asserts that the disabilities in question were 
caused by her exposure to smoke and fumes from burning oil 
wells while she served on active duty in the Southwest Asia 
theater of operations.  The relevant evidence is summarized 
below.

Service medical records from a period of reserve duty show 
that, in November 1983, the veteran reported a history of 
mild hay fever.  She denied a history of hay fever in October 
1987, and again during her entrance examination into active 
service in December 1990.  In February 1991, she complained 
of a hacking, non-productive cough for the past three weeks 
that was diagnosed as bronchitis.  Upon leaving the Southwest 
Asia theater in April 1991, she was given a medical 
examination that indicated no abnormality of the nose or 
sinuses.  She denied a history of sinusitis or hay fever, but 
in a questionnaire on occupational hazards for soldiers 
returning from Southwest Asia, she indicated that she had had 
a cough or sinus infection, and that she had developed a 
cold, running nose, and bronchitis as a reaction or side 
effect to being given anthrax vaccine.  She further indicated 
that she had been exposed to oil fumes or smoke from oil well 
fires and she felt that this might affect her future health.  
She denied any knowledge of having been exposed to chemical 
or germ warfare, however.  

VA treatment records from August 1992 noted that the veteran 
complained of a history of head congestion and rhinorrhea 
since June 1991.  She also complained of "itching" at the 
back of the tongue.  The diagnosis was rhinorrhea and the 
veteran was prescribed the antihistamine medication Seldane.  
Military treatment records from September 1992 contained a 
notation that the veteran had no allergies.  An October 1992 
VA General examination report noted that the veteran had a 
history of smoke inhalation while in Saudi Arabia.  The 
report, however, contained no complaints of symptoms 
attributable to allergies or bronchitis, examination of the 
ears, nose and throat was normal, an X-ray of the lungs 
revealed no acute pulmonary disease and there was no 
diagnosis of any respiratory or allergy related disorder.  A 
January 1993 VA examination report noted a history of itching 
tongue.  A February 1993 Persian Gulf Health Registry 
Examination report stated that the veteran's nose and throat 
were normal, X-rays of the chest noted that the lungs were 
clear, and the report contained an assessment of a "history 
of oil smoke exposure, normal examination."

Military treatment records from May 1993, during a period of 
INACDUTRA, noted that the veteran almost passed out and 
developed breathing problems the day after being exposed to 
smoke and fumes from a heater.  She was diagnosed with 
reactive airways disease.  

The veteran sought private medical treatment in August 1994 
with complaints of a four to five day history of hoarseness 
after getting a sore throat.  She further reported a history 
of chronic intermittent rhinorrhea with sneezing, worse from 
the spring through the fall.  Her physician indicated that 
hoarseness was due to a recent viral URI, and that rhinorrhea 
and sneezing "probably represent allergic rhinitis."  In 
February 1995 the veteran had complaints of nasal and sinus 
congestion, post nasal drip, sore throat and cough, with 
occasional shortness of breath at night.  The veteran report 
a previous history of being diagnosed with allergies and 
asthma "but she says this has not been a recurring problem 
and did not feel this was the cause of her current 
symptoms."  The physician's impression was probable upper 
respiratory tract infection with sinusitis/bronchitis, and 
probable atopy.  

An April 1995 VA psychiatric examination report indicated 
that the veteran had no allergies.  The report from a VA 
General medical examination conducted the following month 
noted that the veteran gave a history of chronic dry cough, 
on and off, a runny nose, and itchy throat.  The report 
indicated that the veteran was not taking any allergy 
medication.  An ear, nose, and throat examination was normal, 
there were no rales, wheezes or dullness in the chest, and X-
rays of the lungs revealed no active disease.  Despite the 
lack of clinical findings, the examiner diagnosed chronic 
bronchitis.  The examiner also diagnosed "history of 
allergic rhinitis, normal examination."

In her June 1995 stressor statement submitted in connection 
with her claim for a psychiatric disorder, the veteran 
reported that she had become ill with bronchitis in service, 
and subsequently also developed an "upper respiratory 
problem" due to exposure to fumes from burning oil wells.  
She said that her current symptoms included a runny nose and 
a "clogged up" head.  She said "this has been a continual 
problem for me, to include itching on my tongue, and chronic 
allergies."  

VA treatment records from January to August 1996 noted that 
the veteran complained of "a runny nose since returning from 
the Persian Gulf."  The assessment was allergic rhinitis and 
she was prescribed various medications for respiratory and 
allergy symptoms.   

At her personal hearing, the veteran said that, while she had 
bronchitis in service, symptoms of allergic rhinitis began a 
month after returning from the Persian Gulf, but that it was 
not until a year later that she sought treatment, and that a 
VA physician placed her on inhalers.  She indicated that she 
did have "head cold type symptoms," such as a runny nose 
and eyes while in service but did not know if these were 
related to bronchitis or to allergic rhinitis.  She said that 
she developed "a bad case of bronchitis" in the Persian 
Gulf and was ill for six weeks and received treatment in 
service for the disorder.  She indicated that her symptoms 
consisted of coughing, chest pains, shortness of breath and 
wheezing, and that she continued to have these problems on 
and off since separation, especially during the winter.  She 
indicated that VA physicians had not related bronchitis to 
service.  

VA treatment records from April 1997 to March 1999 noted 
continuing treatment for allergic rhinitis.

The Board finds that, given the medical evidence of a 
diagnosis of bronchitis in February 1991, during the 
veteran's period of active duty, and the post-service 
diagnosis of chronic bronchitis in April 1995 upon ENT 
examination, the veteran's claim for service connection for 
bronchitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999); Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  As the veteran's claim is well 
grounded, the Board's duty to assist the veteran in the 
development of her claim has been triggered.  Since the 
veteran has not been examined in more recent years for the 
purpose of determining if she still has bronchitis, it is the 
Board's judgment that such an evaluation is warranted.  Green 
v. Derwinski, 1 Vet. App. 121 (1991). 

The veteran is advised that a failure to report to his 
examinations may result in the denial of her claim.  38 
C.F.R. § 3.655(b) (1999).

The RO should also secure any relevant treatment records that 
may be available.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
obtain and associate with the claims file 
any VA and non-VA medical records 
relating to evaluation or treatment for a 
respiratory disorder, to include 
bronchitis, since March 1999.  The 
veteran should provide the RO with the 
appropriate authorizations to obtain the 
aforementioned records.

2.  Thereafter, the veteran should be 
scheduled for a VA respiratory 
examination for the purpose of 
determining the etiology and extent of 
any respiratory disorder that may be 
present, to include bronchitis.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination, and all indicated 
studies or tests are to be accomplished.  
The examiner is requested to review the 
claims folder, including the service 
medical records, and post-service VA and 
private medical records, and to offer an 
opinion as to whether it is at least as 
likely as not that there is an 
etiological relationship between any 
current respiratory disorder, to include 
bronchitis, and the veteran's active duty 
from December 1990 to May 1991.  The 
examiner should also opine whether the 
veteran currently has any respiratory 
symptoms or signs due to an undiagnosed 
illness.

3.  The case should then be reviewed by 
the RO on the basis of all of the 
evidence of record.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the claim's merits. The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO; 
however, he is not obligated to act unless otherwise 
notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Appellate review of the issues of the issues of service 
connection for allergic rhinitis and a respiratory disorder, 
to include a URI, reactive airway disease, and asthma, 
claimed as due to an undiagnosed illness, is deferred pending 
completion of the development requested in this remand.  This 
is so because there is a very real potential that the results 
of the requested examination and the conclusion reached in 
the service connection for bronchitis claim could have a 
meaningful impact upon one or more of these issues.
 


		
R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

